Exhibit 10.1
EXECUTION VERSION
U.S. $150,000,000
CREDIT AGREEMENT
Dated as of February 2, 2009
among
THE LUBRIZOL CORPORATION
as Borrower,
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
KEYBANK NATIONAL ASSOCIATION
as Agent
 
KEYBANC CAPITAL MARKETS
as Joint Lead Arranger and Sole Bookrunner,
PNC CAPITAL MARKETS LLC
as Joint Lead Arranger
and
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
         
SECTION 1.01. Certain Defined Terms
    1    
SECTION 1.02. Computation of Time Periods
    8    
SECTION 1.03. Accounting Terms
    9    
ARTICLE II
         
SECTION 2.01. The Loans
    9    
SECTION 2.02. Making the Loans
    9    
SECTION 2.03. [RESERVED]
    9    
SECTION 2.04. Fees
    9    
SECTION 2.05. [RESERVED]
    9    
SECTION 2.06. Repayment of Loans
    9    
SECTION 2.07. Interest on Loans
    10    
SECTION 2.08. Interest Rate Determination
    10    
SECTION 2.09. Optional Conversion of Loans
    11    
SECTION 2.10. Prepayments of Loans
    11    
SECTION 2.11. Increased Costs
    11    
SECTION 2.12. Illegality
    12    
SECTION 2.13. Payments and Computations
    12    
SECTION 2.14. Taxes
    13    
SECTION 2.15. Sharing of Payments, Etc.
    14    
SECTION 2.16. Evidence of Debt
    15    
SECTION 2.17. Use of Proceeds
    15    
ARTICLE III
         
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    15  

 



--------------------------------------------------------------------------------



 



         
SECTION 3.02. [RESERVED]
    17    
SECTION 3.03. Conditions Precedent to Each Borrowing
    17    
SECTION 3.04. Determinations Under Section 3.01
    17    
ARTICLE IV
         
SECTION 4.01. Representations and Warranties of the Borrower
    17    
ARTICLE V
         
SECTION 5.01. Affirmative Covenants
    19    
SECTION 5.02. Negative Covenants
    20    
SECTION 5.03. Financial Covenants
    23    
ARTICLE VI
         
SECTION 6.01. Events of Default
    23    
ARTICLE VII
         
[RESERVED]
    25    
ARTICLE VIII
         
SECTION 8.01. Authorization and Action
    25    
SECTION 8.02. Agent’s Reliance, Etc.
    25    
SECTION 8.03. KeyBank and Affiliates
    25    
SECTION 8.04. Lender Credit Decision
    26    
SECTION 8.05. Indemnification
    26    
SECTION 8.06. Successor Agent
    26    
SECTION 8.07. Other Agents.
    26    
ARTICLE IX
         
SECTION 9.01. Amendments, Etc.
    27    
SECTION 9.02. Notices, Etc.
    27  

ii



--------------------------------------------------------------------------------



 



         
SECTION 9.03. No Waiver; Remedies
    28    
SECTION 9.04. Costs and Expenses
    28    
SECTION 9.05. Right of Set-off
    29    
SECTION 9.06. Binding Effect
    29    
SECTION 9.07. Assignments and Participations
    29    
SECTION 9.08. Confidentiality
    31    
SECTION 9.09. Governing Law
    31    
SECTION 9.10. Execution in Counterparts
    31    
SECTION 9.11. Jurisdiction, Etc.
    31    
SECTION 9.12. [RESERVED]
    31    
SECTION 9.13. [RESERVED]
    31    
SECTION 9.14. Patriot Act
    31    
SECTION 9.15. Waiver of Jury Trial
    32  

iii



--------------------------------------------------------------------------------



 



Schedules
Schedule I - List of Applicable Lending Offices
Schedule 3.01(b) - Disclosed Litigation
Schedule 5.02(a) - Existing Liens

         
Exhibits
       
 
       
Exhibit A
  -   Form of Term Note
 
       
Exhibit B
  -   Form of Notice of Borrowing
 
       
Exhibit C
  -   Form of Assignment and Acceptance
 
       
Exhibit D
  -   Form of Opinion of Counsel for the Borrower

iv



--------------------------------------------------------------------------------



 



THREE-YEAR CREDIT AGREEMENT
Dated as of February 2, 2009
          THE LUBRIZOL CORPORATION, an Ohio corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, KEYBANC CAPITAL MARKETS, as
joint lead arranger and sole bookrunner, PNC CAPITAL MARKETS LLC, as joint lead
arranger, PNC BANK, NATIONAL ASSOCIATION, as syndication agent and, KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), as administrative agent (the “Agent”) for the
Lenders (as defined herein), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Credit Agreement
(the “Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
its office at 127 Public Square, Cleveland, Ohio 44114, Account
No. 1140228209035, Account Name: KNB Services, Attention: Kathy Koenig.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Loan and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
     “Applicable Margin” means with respect to the Facility as of any date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:

                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s   Eurodollar Rate Loans   Base Rate Loans
Level 1
               
BBB+ or Baa1 or above
    2.50 %     2.50 %
Level 21
               
BBB or Baa2
    2.75 %     2.75 %
Level 3
               
BBB– or Baa3
    3.00 %     3.00 %
Level 4
               
BB+ or Ba1
    3.25 %     3.25 %
Level 5
               
Lower than Level 4
    3.75 %     3.75 %

 

1   Pricing level as of the Effective Date

 



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Base Rate” means, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the greatest of (i) the interest rate established from time to time by
the Agent as the Agent’s “prime rate”, whether or not publicly announced, which
interest rate may not be the lowest rate charged by the Agent for commercial or
other extensions of credit, (ii) the Federal Funds Rate, in effect from time to
time, determined one Business Day in arrears, plus 1/2 of 1% per annum and
(iii) the applicable Eurodollar Rate for a Eurodollar Rate Loan made that day
with a one month Interest Period plus 1% per annum.
     “Base Rate Loan” means a Loan that bears interest as provided in
Section 2.07(a)(i).
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type made by the Lenders.
     “Borrowing Date” means the date indicated on a Notice of Borrowing on which
each Lender is to advance a Loan to the Borrower in an amount equal to such
Lender’s Commitment, but in no event shall such date be more than three Business
Days after the Effective Date.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Loans, on which dealings are carried on in the
London interbank market.
     “Commitment” means as to any Lender the U.S. dollar amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Commitment”
as of the Effective Date.
     “Confidential Information” means information that the Borrower furnishes to
the Agent or any Lender in a writing designated as confidential, but does not
include any such information that is generally available to the public or that
is available to the Agent or such Lender on a non-confidential basis from a
source other than the Borrower that is, to the knowledge of the Agent or such
Lender, not acting in breach of any confidentiality agreement.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated EBITDA” means, for any period, (a) Consolidated net income,
plus (b) to the extent deducted in determining such Consolidated net income, the
sum of, on a Consolidated basis and without duplication: (i) interest expense,
(ii) income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) depletion expense, (vi) extraordinary, unusual or non-recurring non-cash
losses, including goodwill impairment or amortization expense and non-cash
losses from the sale, exchange, transfer or other disposition of property of the
Borrower or its Subsidiaries and the related tax effects in accordance with GAAP
minus (c) to the extent included in determining such Consolidated net income,
the sum of, on a Consolidated basis and without duplication: (i) the income of
any Person (other than a wholly owned Subsidiary of the Borrower) in which any
Person other than the Borrower or any of its Subsidiaries has a joint interest
or a partnership interest or other ownership interest, except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
any of its Subsidiaries by such Person during such period, (ii) gains from the
sale, exchange, transfer or other disposition of property or assets of the
Borrower and its Subsidiaries (other than inventory sold in the ordinary course
of business), and related tax effects in accordance with GAAP, (iii) any other
extraordinary, unusual or non-recurring gains or other

2



--------------------------------------------------------------------------------



 



income not from the continuing operations of the Borrower and its Subsidiaries,
and related tax effects in accordance with GAAP and (iv) the income of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary. For the purpose of calculating Consolidated
EBITDA for any period, if during such period the Borrower or any Subsidiary
shall have made an acquisition of any Person, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period.
     “Consolidated Tangible Net Assets” means, as at any date, the aggregate
amount of Consolidated assets (less depreciation, amortization and other
applicable reserves and other items deductible therefrom under GAAP) after
deducting therefrom (a) all current liabilities (excluding any thereof which are
by their terms extendible or renewable at the option of the obligor thereon to a
time more than 12 months after the time as of which the amount thereof is being
computed), (b) all goodwill, tradenames, trademarks, patents and other
intangibles, in each case net of applicable amortization and (c) appropriate
adjustments on account of minority interests of other Persons holding stock of
the Borrower’s Subsidiaries, all as would be shown on a Consolidated balance
sheet of the Borrower and its Subsidiaries and determined in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Loans of one Type into Loans of the other Type pursuant to Section 2.08 or 2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 120 days incurred in the ordinary course of such Person’s
business; provided that trade payables which are overdue by more than 120 days
shall not be included so long as payment of such is being contested in good
faith and by proper proceedings), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all obligations of such Person as lessee under leases that have been or
should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all Debt of others
referred to in clauses (a) through (f) above or clause (i) below and other
payment obligations guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person
(“Guaranteed Debt”) through an agreement (1) to pay or purchase such Guaranteed
Debt or to advance or supply funds for the payment or purchase of such
Guaranteed Debt, (2) to purchase, sell or lease (as lessee or lessor) property,
or to purchase or sell services, primarily for the purpose of enabling the
debtor to make payment of such Guaranteed Debt or to assure the holder of such
Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (h) all Debt referred to
in clauses (a) through (g) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt; provided, that Debt shall not include transactions in the
ordinary course of business by the Borrower or its directly or indirectly held
Subsidiaries with customers and vendors in the form of (x) commitments to lend
or loans to customers that are repayable either over an agreed period of time or
at the time of purchases by the customers of products of the Borrower or its
Subsidiaries and (y) advances made to vendors that are treated either repayable
over a period of time or as advance payments for products to be purchased by the
Borrower or its Subsidiaries from the vendor.

3



--------------------------------------------------------------------------------



 



     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “Domestic Subsidiary” means each Subsidiary of the Borrower organized in
the United States or a political subdivision thereof.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person (unless such Person is taking delivery of an assignment
in connection with physical settlement of a credit derivative transaction)
approved by the Agent and, unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.07, the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages, and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to

4



--------------------------------------------------------------------------------



 



Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (f) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Rate Loan, the rate per annum equal to (i) the offered rate appearing
on the applicable electronic page of Reuters (or on the appropriate page of any
successor to or substitute for such service, or, if such rate is not available,
on the appropriate page of any generally recognized financial information
service, as selected by the Agent from time to time) that displays an average
British Bankers Association Interest Settlement Rate at approximately 11:00 A.M.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in U.S. dollars with a maturity comparable to such Interest
Period, divided (and rounded to the nearest 1/100th of 1%) by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the Agent, to
be the average (rounded to the nearest 1/100th of 1%) of the rates per annum at
which deposits in U.S. dollars in an amount equal to the amount of such
Eurodollar Rate Loan are offered to major banks in the London interbank market
at approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest as provided in
Section 2.07(a)(ii).
     “Events of Default” has the meaning specified in Section 6.01.
     “Existing Credit Agreement” means the Credit Agreement, dated as of
August 24, 2004, among the Borrower, the lenders named therein, KeyBank National
Association and ABN AMRO Bank N.V., as co-syndication agents, Wachovia Bank,
National Association, as documentation agent, CitiGroup Global Markets Inc. and
KeyBanc Capital Markets, as co-lead arrangers and co-bookrunners, and CitiCorp
North America, Inc., as agent, as amended and as the same may be further
amended, restated, amended and restated or otherwise modified.
     “Facility” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day

5



--------------------------------------------------------------------------------



 



(or, if such day is not a Business Day, for the next preceding Business Day) by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Foreign Assets” means those assets of the Borrower or any of its
Subsidiaries that (a) consist of capital stock or other equity interests of
Subsidiaries that are not Domestic Subsidiaries, (b) are assets owned by
Subsidiaries that are not Domestic Subsidiaries or (c) are located outside of
the United States.
     “GAAP” has the meaning specified in Section 1.03.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant, under any Environmental Law.
     “Information Memorandum” means the confidential information memorandum
dated January 7, 2009 used by the Agent in connection with the syndication of
the Commitments.
     “Interest Period” means, for each Eurodollar Rate Loan comprising part of
the same Borrowing, the period commencing on the date of such Eurodollar Rate
Loan or the date of the Conversion of any Base Rate Loan into such Eurodollar
Rate Loan and ending on the last day of the period selected by the applicable
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Loans, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower
may, upon notice received by the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
     (a) the Borrower may not select any Interest Period that ends after the
Maturity Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock, warrants, rights, options,
obligations or other securities or all or substantially all of the assets of
such Person, any capital contribution to such Person or any other investment in
such Person, including, without limitation, any arrangement pursuant to which
the investor

6



--------------------------------------------------------------------------------



 



incurs Debt of the types referred to in clauses (g) and (h) of the definition of
“Debt” in respect of such Person.
     “Lenders” means the Initial Lenders and each Person that shall become a
party hereto pursuant to Section 9.07.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor and any security interest or mortgage granted in real
property.
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement and the Term Notes.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise) or operations of the Borrower and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any Term Note or (c) the ability of the
Borrower to perform its obligations under this Agreement or any Term Note.
     “Maturity Date” means the earlier of (a) February 2, 2012, and (b) the
acceleration of the Loans pursuant to Section 6.01.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Cash Proceeds” means, with respect to any sale, lease, transfer or
other disposition of any asset or the incurrence or issuance of any Debt or the
sale or issuance of any equity interests (including, without limitation, any
capital contribution) by any Person, the aggregate amount of cash received from
time to time (whether as initial consideration or through payment or disposition
of deferred consideration) by or on behalf of such Person in connection with
such transaction after deducting therefrom only (without duplication)
(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal and accounting fees, filing fees, finder’s fees and other
similar fees and commissions and (b) the amount of taxes payable in connection
with or as a result of such transaction and (c) the amount of any Debt secured
by a Lien on such asset that, by the terms of the agreement or instrument
governing such Debt, is required to be repaid upon such disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid to a Person that is not an
Affiliate of such Person and are properly attributable to such transaction or to
the asset that is the subject thereof.
     “Notice of Borrowing” has the meaning specified in Section 2.02.
     “Other Taxes” has the meaning specified in Section 2.14(b).
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior

7



--------------------------------------------------------------------------------



 



unsecured debt issued by the Borrower or, if either of S&P or Moody’s has issued
more than one such rating, the lowest such rating issued by such rating agency.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin will be set in accordance
with Level 5 under the definition of “Applicable Margin”; (c) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; (d) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be; and (e) if the ratings established by S&P
and Moody’s shall fall within different levels, the Applicable Margin shall be
based upon the higher rating, unless the lower of such ratings is more than one
level below the higher of such ratings, in which case the Applicable Margin
shall be based upon the level that is one level above the lower of such ratings.
     “Register” has the meaning specified in Section 9.07(d).
     “Required Lenders” means at any time Lenders owed greater than 50% of the
aggregate principal amount of the Loans outstanding at such time.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Taxes” has the meaning specified in Section 2.14(a).
     “Term Note” means a promissory note of a Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the indebtedness of the
Borrower to such Lender resulting from the Loans made by such Lender.
     “Type” refers to the distinction between Base Rate Loans and Eurodollar
Rate Loans.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

8



--------------------------------------------------------------------------------



 



          SECTION 1.03. Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with generally accepted accounting principles in the United States,
as in effect from time to time (“GAAP”); provided that, if the Borrower notifies
the Agent that the Borrower requests an amendment to any provision hereof as a
result of a change in GAAP or in the application thereof on the operation of
such provision (or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
          SECTION 2.01. The Loans. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make a single advance (a “Loan”) to the
Borrower on the Borrowing Date in an amount not to exceed such Lender’s
Commitment. The Borrowing shall consist of Loans made simultaneously by the
Lenders ratably according to their Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Upon funding of the
Loans on the Borrowing Date, the Commitments of each Lender shall be deemed
terminated.
          SECTION 2.02. Making the Loans. (a) Each Borrowing shall be made on
notice by the Borrower to the Agent, which Agent shall give to each Lender
prompt notice thereof by facsimile or e-mail. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
e-mail or facsimile in substantially the form of Exhibit B hereto, specifying
therein the requested (i) Borrowing Date, (ii) Type of Loans comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Loans, initial Interest Period for each
such Loan. Each Lender shall, on the Borrowing Date, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 3.03, the Agent shall make such funds available to the
Borrower such Loans by depositing such funds to such account as the Borrower
shall specify.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Loans, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure by the Borrower to fulfill on or before the Borrowing
Date the applicable conditions set forth in Section 3.03, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Loan
to be made by such Lender as part of such Borrowing when such Loan, as a result
of such failure, is not made on the Borrowing Date.
          SECTION 2.03. [RESERVED.]
          SECTION 2.04. Fees. The Borrower shall pay to the Agent for its own
account the fees set forth in any fee letter between the Borrower and the Agent
or as may from time to time be otherwise agreed in writing between the Borrower
and the Agent.
          SECTION 2.05. [RESERVED.]
          SECTION 2.06. Repayment of Loans. The Borrower shall repay Loans to
the Agent for the ratable account of the Lenders a principal amount of the Loans
equal to the amount set forth opposite such date:

9



--------------------------------------------------------------------------------



 



          Repayment Date   Amount
April 30, 2010
  $  9,375,000  
July 31, 2010
  $  9,375,000  
October 31, 2010
  $  9,375,000  
January 31, 2011
  $  9,375,000  
April 30, 2011
  $  15,000,000  
July 31, 2011
  $  15,000,000  
October 31, 2011
  $  15,000,000  
January 31, 2012
  $  15,000,000  
Maturity Date
  Outstanding principal balance

          SECTION 2.07. Interest on Loans. (a) Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Loan owing to each
Lender from the date of such Loan until such principal amount shall be paid in
full, at the following rates per annum:
     (i) Base Rate Loans. During such periods as such Loan is a Base Rate Loan,
a rate per annum equal at all times to the sum of (x) the Base Rate in effect
from time to time plus (y) the Applicable Margin in effect from time to time,
payable in arrears quarterly on the last day of each April, July, October and
January, during such periods and on the date such Base Rate Loan shall be
Converted or paid in full.
     (ii) Eurodollar Rate Loans. During such periods as such Loan is a
Eurodollar Rate Loan, a rate per annum equal at all times during each Interest
Period for such Loan to the sum of (x) the Eurodollar Rate for such Interest
Period for such Loan plus (y) the Applicable Margin in effect from time to time,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Loan shall be Converted or paid in
full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default that has not been waived, the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Loan owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Loan pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest or other amount payable hereunder that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Loans pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Loans pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) The Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).
          (b) If, with respect to any Eurodollar Rate Loans, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Loans will not adequately reflect the cost to such Required Lenders, as
determined in the exercise of each such Lender’s commercially reasonable
discretion, of making, funding or maintaining their respective Eurodollar Rate
Loans for such Interest Period, the Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (A) the Borrower will, on the last day of the then
existing Interest Period therefor, either (x) prepay such Loans or (y) Convert
such Loans into Base Rate Loans and (B) the obligation of the Lenders to make,
or to Convert Loans into, Eurodollar Rate Loans shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Loans in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the

10



--------------------------------------------------------------------------------



 



Agent will forthwith so notify the Borrower and the Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Loans shall
automatically Convert into Base Rate Loans.
          (e) Upon the occurrence and during the continuance of any Event of
Default that has not been waived, (i) each Eurodollar Rate Loan will
automatically, on the last day of the then existing Interest Period therefor, be
Converted into Base Rate Loans and (ii) the obligation of the Lenders to make,
or to Convert Loans into, Eurodollar Rate Loans shall be suspended.
          (f) If determination of the Eurodollar Rate is unavailable,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Loans,
     (ii) with respect to Eurodollar Rate Loans, each such Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Loan (or if such Loan is then a Base Rate Loan, will
continue as a Base Rate Loan), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Loans or to
Convert Loans into Eurodollar Rate Loans shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
               SECTION 2.09. Optional Conversion of Loans. The Borrower may on
any Business Day, upon notice given to the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert any
or all Loans of one Type comprising the same Borrowing made to it into Loans of
the other Type; provided, however, that any Conversion of Eurodollar Rate Loans
into Base Rate Loans shall be made only on the last day of an Interest Period
for such Eurodollar Rate Loans, any Conversion of Base Rate Loans into
Eurodollar Rate Loans shall be in an amount not less than $10,000,000 and each
Conversion of Loans comprising part of the same Borrowing under the Facility
shall be made ratably among the Lenders in accordance with their Commitments
under the Facility. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Loans to be Converted, and (iii) if such Conversion is into Eurodollar Rate
Loans, the duration of the initial Interest Period for each such Loan. Each
notice of Conversion shall be irrevocable and binding on the Borrower.
               SECTION 2.10. Prepayments of Loans. The Borrower may, upon notice
at least two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Loans, and not later than 11:00 A.M. (New York City time) on the
date of such prepayment, in the case of Base Rate Loans, to the Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given, the Borrower shall prepay the outstanding principal amount of
the Loans comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount not less than $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Loan, the applicable Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(c). Prepayments of Loans
shall be applied in forward order of maturity.
               SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans (excluding for purposes of this Section 2.11 any such increased costs
resulting from taxes (as to which Section 2.14 shall govern)),

11



--------------------------------------------------------------------------------



 



then the Borrower shall from time to time, without premium or penalty, upon
written demand by such Lender (with a copy of such demand to the Agent), pay to
the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided however, that at such
time such Lender shall be generally assessing such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this Section 2.11. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent error in the calculation of such
amounts.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender (taking into consideration
such Lender’s (or such controlling corporation’s) policies with respect to
capital adequacy) and that the amount of such capital is increased by or based
upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon written demand by such Lender (with a copy
of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender, without
premium or penalty, additional amounts sufficient to compensate such Lender or
such corporation in the light of such circumstances, to the extent that such
Lender reasonably determines such increase in capital to be allocable to the
existence of such Lender’s commitment to lend hereunder; provided, however, that
at such time such Lender shall be generally assessing such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this Section 2.11. A certificate as to such amounts submitted to the
Borrower and the Agent by such Lender shall be conclusive and binding for all
purposes, absent error in the calculation of such amounts.
          (c) Each Lender will notify the Borrower of any change that will
entitle such Lender to compensation under this Section 2.11 as promptly as
practicable, but in any event within 90 days after such Lender obtains knowledge
thereof; provided, however, that, if any Lender fails to give such notice within
90 days after it obtains knowledge of such change, such Lender shall, with
respect to compensation payable in respect of any costs resulting from such
change, only be entitled to payment for costs incurred from and after the date
that such Lender does give such notice plus, if such change shall have
retroactive effect, costs resulting from such change during the period of
retroactive effect thereof. Any Lender claiming any additional amounts payable
pursuant to this Section 2.11 agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Loans or to fund or maintain Eurodollar Rate
Loans hereunder, (a) each Eurodollar Rate Loan of such Lender will
automatically, upon such demand, be Converted into a Base Rate Loan and (b) the
obligation of the Lenders to make Eurodollar Rate Loans or to Convert Loans into
Eurodollar Rate Loans shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest ratably (other than amounts payable pursuant to
Section 2.04, 2.11, 2.14 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Term
Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance

12



--------------------------------------------------------------------------------



 



shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Each determination
by the Agent of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Term Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the Business Day next succeeding, and such extension of time shall in such
case be included in the computation of payment of interest; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the Business Day next preceding.
          (d) Unless the Agent shall have received notice from the Borrower,
prior to the date on which any payment is due to the Lenders hereunder, that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          (e) If the Agent receives funds for application to the obligations
hereunder under circumstances for which neither this Agreement nor the Borrower
specifies the Loans to which, or the manner in which, such funds are to be
applied, the Agent may, but shall not be obligated to, elect to distribute such
funds to each Lender ratably in accordance with such Lender’s proportionate
share of the sum of the principal amount of all outstanding Loans in repayment
or prepayment of such of the outstanding Loans or other obligations owed to such
Lender, and for application to such principal installments, as the Agent shall
direct.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Term Notes
shall be made, in accordance with Section 2.13 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and the Agent, (i) foreign, United States federal, state and local taxes imposed
on its overall net income and franchise taxes imposed on it in lieu of net
income taxes by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof, or
by any jurisdiction where such Lender or the Agent (as the case may be) is doing
business or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, or by any jurisdiction
where such Lender’s Applicable Lending Office is doing business or any political
subdivision thereof and (ii) United States state and local withholding taxes (in
the appropriate amount) on the gross amount of interest paid by the Borrower for
which such Lender or the Agent (as the case may be) is entitled to a credit for
such withholding taxes against a tax described in (i) (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Term Notes being hereinafter referred
to as “Taxes”). If the Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any Term Note or any
other documents to be delivered hereunder to any Lender or the Agent, (x) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (y) the Borrower shall make such deductions and (z) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law. For the avoidance of doubt, if the Borrower
shall be required by a court of competent jurisdiction to pay over an amount
other than as Taxes, there shall be no adjustment as to such payment under this
Section 2.14(a).

13



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Term Notes any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Term Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrower with two original Internal
Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, properly certifying that
such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Term Notes. If the
form provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes (and
tax withheld in excess of such rate shall be included in Taxes) unless and until
such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
if at the date of the Assignment and Acceptance pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information. For purposes of this
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form otherwise is not required under subsection
(e) above), such Lender shall not be entitled to indemnification under
Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure and the Borrower may withhold at the full United States
statutory withholding tax rate on interest (currently, 30%); provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Borrower shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loans owing to it (other than pursuant
to Section 2.11, 2.14 or 9.04(c)) in excess of its ratable share of payments on
account of the Loans obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations

14



--------------------------------------------------------------------------------



 



in the Loans owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off as provided in Section 9.05) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of the
Loans. The Borrower agrees that upon notice by any Lender to the Borrower (with
a copy of such notice to the Agent) to the effect that a Term Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loan owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Term
Note, as applicable, in substantially the form of Exhibit A hereto,
respectively, payable to the order of such Lender in a principal amount equal to
the Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of a
Borrowing made hereunder, the Type of Loan comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Loans shall be
available (and the Borrower agrees that it shall use such proceeds) to repay
Debt of the Borrower, financing of acquisitions and for general corporate
purposes of the Borrower.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) There shall have occurred no Material Adverse Change since December 31,
2007.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 3.01(b) hereto (the “Disclosed
Litigation”) or

15



--------------------------------------------------------------------------------



 



(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Term Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Borrower and its Subsidiaries as they
shall have reasonably requested.
     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect and no law or regulation shall be applicable
in the reasonable judgment of the Lenders, in each case that restrains, prevents
or imposes materially adverse conditions upon the transactions contemplated
hereby.
     (e) The Borrower shall have notified each Lender and the Agent in writing
as to the proposed Effective Date.
     (f) The Borrower shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued reasonable fees and expenses of counsel
to the Agent).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Term Notes) in sufficient copies for each Lender:
     (i) The Term Notes to the Lenders to the extent requested by any Lender
pursuant to Section 2.16;
     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving each Loan Document, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
each Loan Document;
     (iii) Copies of the audited Consolidated balance sheet of the Borrower and
its Subsidiaries as at December 31, 2007, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended;
     (iv) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign each Loan Document and the other documents to be
delivered hereunder; and
     (v) A favorable opinion of the Vice President and General Counsel of the
Borrower, substantially in the form of Exhibit D hereto.

16



--------------------------------------------------------------------------------



 



          SECTION 3.02. [RESERVED.]
          SECTION 3.03. Conditions Precedent to Each Borrowing. The obligation
of each Lender to make a Loan on the occasion of each Borrowing on the Borrowing
Date shall be subject to the conditions precedent that the Effective Date shall
have occurred and on the Borrowing Date the following statements shall be true:
     (i) The representations and warranties contained in Section 4.01 are true
and correct on and as of such date, before and after giving effect to such
Borrowing, as though made on and as of such date except to the extent that such
representations and warranties expressly relate to an earlier specified date in
which case they were true and correct as of such date, and
     (ii) No event has occurred and is continuing, or would result from such
Borrowing that constitutes a Default.
          SECTION 3.04. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants on as follows:
     (a) The Borrower is a Person duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation.
     (b) The execution, delivery and performance by the Borrower of each Loan
Document, and the consummation of the transactions contemplated hereby, are
within the Borrower’s corporate or other powers, have been duly authorized by
all necessary corporate or other action, and do not contravene (i) the
Borrower’s charter or code of regulations or comparable organizational documents
or (ii) any applicable law or any contractual restriction in any material
contract or, to the knowledge of the chief financial officer of the Borrower,
any other contract the breach of which would limit the ability of the Borrower
to perform its obligations under any Loan Document, binding on or affecting the
Borrower.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of any Loan Document or for the consummation of the transactions
contemplated hereby, other than authorizations, approvals, actions, notices or
filings (i) that have been duly obtained, taken, given or made and are in full
force and effect or (ii) as to which the failure to obtain, take, give or make
would not reasonably be likely to result in a Material Adverse Effect.
     (d) This Agreement has been, and each of the other Loan Documents to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Borrower. This Agreement is, and the other Loan Documents when
delivered hereunder will be, the legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or law).

17



--------------------------------------------------------------------------------



 



     (e) The audited Consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as at December 31, 2007 and the related audited
Consolidated and consolidating statements of income and cash flows of the
Borrower and its Subsidiaries for the period then ended, and the unaudited
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at March 31, 2008, June 30, 2008 and September 30, 2008 and the
related unaudited Consolidated and consolidating statements of income and cash
flows of the Borrower and its Subsidiaries for the period then ended, each
certified by the Chief Financial Officer of the Borrower, copies of which have
been furnished to each Lender, fairly present, to the Chief Financial Officer’s
best knowledge, the Consolidated and consolidating financial condition of the
Borrower and its Subsidiaries as at such date and the Consolidated and
consolidating results of operations of the Borrower and its Subsidiaries for the
period ended on such date, all in accordance with GAAP. Since December 31, 2007,
there has been no Material Adverse Change.
     (f) There is no pending or, to the Borrower’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) would be reasonably
likely to have a Material Adverse Effect (other than the Disclosed Litigation)
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby, and there has been no adverse change in the status, or
financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
     (g) Any information, exhibit or report (other than with respect to any
projections made by the Borrower) that has been provided to the Agent or any
Lender on behalf of the Borrower (and has otherwise been disclosed pursuant to
any public filing by the Borrower), in connection with the negotiation and
syndication of this Agreement or pursuant to the terms of this Agreement is,
taken as a whole, complete and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statements were or are made.
     (h) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Loan will be used to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock.
     (i) The Borrower is not is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Borrower Act of 1940, as amended.
     (j) The Borrower is, individually and together with its Subsidiaries,
Solvent. “Solvent” means, with respect to any Person on a particular date, that
on such date (i) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

18



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE BORROWERS
          SECTION 5.01. Affirmative Covenants. So long as any Loan shall remain
unpaid, the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and for which appropriate reserves shall have been taken in
accordance with GAAP.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the extent
consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors (or equivalent governing body) of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lenders.
     (e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice and during normal business hours, permit the Agent or any of
the Lenders or any agents or representatives thereof, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries (in all
material respects) shall be made of all financial transactions and the assets
and business of the Borrower and each such Subsidiary in accordance with GAAP in
effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve (in all material respects), all of
its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.
     (h) Reporting Requirements. Furnish to the Lenders:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end

19



--------------------------------------------------------------------------------



 



audit adjustments) by the chief financial officer of the Borrower as having been
prepared in accordance with GAAP and certificates of the chief financial officer
of the Borrower as to compliance with the terms of this Agreement and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Deloitte & Touche LLP or other independent
public accountants reasonably acceptable to the Required Lenders. There shall
also be provided, in reasonable detail, the calculations necessary to
demonstrate compliance with Section 5.03;
     (iii) as soon as possible and in any event within five days after a
responsible officer of the Borrower knows or should have known of the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Borrower setting forth details of such Default
and the action that the Borrower has taken and/or proposes to take with respect
thereto;
     (iv) promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its security holders, and copies of all
reports and registration statements that the Borrower or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and
     (vi) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     (i) Pari Passu Status. Ensure that the Debt outstanding under this
Agreement and the Term Notes ranks at least pari passu with all other senior
unsecured Debt of the Borrower and each other Borrower.
     (j) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.
          SECTION 5.02. Negative Covenants. So long as any Loan shall remain
unpaid, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business (including any Lien in respect of a capitalized lease of personal
property) to secure the purchase price of such property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition or
lease of

20



--------------------------------------------------------------------------------



 



such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired or leased, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,
     (iii) Liens asserted by warehousemen, mechanics or materialmen which Liens
are being contested in good faith by appropriate proceedings diligently
conducted and for which reserves in accordance with GAAP are being maintained on
the books of the Borrower and any mechanic’s, carrier’s, landlord’s or similar
common law or statutory lien incurred in the normal course of business which has
not been docketed as a judgment,
     (iv) Liens or levies for taxes, fees, assessments or governmental charges
not yet due and payable or being contested in good faith by appropriate
proceedings diligently conducted and Liens resulting from or incurred with
respect to legal proceedings which are being contested in good faith by
appropriate proceedings diligently conducted; provided that reserves in
accordance with GAAP are being maintained on the books of the Borrower with
respect to such taxes, fees, assessments, governmental charges and legal
proceedings,
     (v) Liens securing only workers’ compensation, unemployment insurance or
similar obligations and/or deposits or pledges made in connection with, or to
secure payment of, utilities or similar services, leases, workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
     (vi) Encumbrances as set forth in all deeds, title insurance and mortgages
existing as of the Effective Date in respect of all real property owned or
leased by the Borrower or any of its Subsidiaries and any other zoning or deed
restrictions, public utility easements, minor title irregularities and similar
matters having no material adverse effect as a practical matter on the ownership
or use of any of the real property in question,
     (vii) Liens securing or given in lieu of surety, stay, appeal or
performance bonds (other than contracts for the payment of indebtedness for
borrowed money), or deposits required by law or governmental regulations or by
any court order, decree, judgment or rule or as a condition to the transaction
of business or the exercise of any right, privilege or license, or Liens arising
from a judgment not constituting an Event of Default,
     (viii) Interest or title of a lessor under a lease,
     (ix) Liens in favor of the Agent or a Lender, if any, to secure the
obligations of the Borrower under the Loan Documents,
     (x) Liens created or assumed in purchasing, constructing or improving any
real property or to which any real property is subject when purchased; provided,
however, that: (x) the mortgage, security interest or other lien is confined to
the property in question, and (y) the indebtedness secured thereby is
non-recourse as to the Borrower and does not exceed the total cost of the
purchase, construction or improvement,
     (xi) Any transfer of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business,
     (xii) Any financing statement perfecting a security interest that would be
permissible under this Section 5.02(a),

21



--------------------------------------------------------------------------------



 



     (xiii) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,
     (xiv) other Liens securing Debt in an aggregate principal amount not to
exceed at any time outstanding 2% of Consolidated Tangible Net Assets at the
time such Lien is incurred, and
     (xv) the replacement, extension or renewal of any Lien permitted by
clause (i), (ii), (viii), (ix) or (xii) above upon or in the same property
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor) of the
Debt secured thereby.
     (b) Mergers, Acquisitions, Etc. Merge with or into or consolidate with any
other Person; liquidate, wind up, dissolve or divide; acquire all or
substantially all of the properties or assets of any ongoing concern or going
line of business; acquire all or substantially all of the capital stock or other
equity interests in or of any other Person other than in the ordinary course of
business; or agree, become or remain liable (contingently or otherwise) to do
any of the foregoing, or permit any of its Subsidiaries to do any of the
foregoing, except:
     (i) the Borrower or any Subsidiary of the Borrower may acquire all or
substantially all of the properties or assets or going line of business of any
other Person, acquire all or substantially all of the capital stock or other
equity interests in or of any other Person, or become or remain liable
(contingently or otherwise) to do any of the foregoing; and
     (ii) a directly or indirectly wholly owned Subsidiary of the Borrower (or
any Subsidiary of such Subsidiary) may (x) merge with or into or consolidate
with or into any other wholly owned Subsidiary of the Borrower (or any
Subsidiary of such Subsidiary) or (y) may merge with the Borrower, provided that
the Borrower shall be the surviving corporation.
provided further, in the case of each transaction permitted in clauses (i) and
(ii)(x), that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.
     (c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except (i) sales of inventory in the ordinary
course of its business, (ii) sales, transfers or other dispositions of obsolete
or worn-out tools, equipment or other property (including leasehold interests)
no longer used or useful in business and sales of intellectual property
determined to be uneconomical, negligible or obsolete, (iii) sales, leases,
transfers and other dispositions of assets (other than Foreign Assets) by any
Subsidiary to the Borrower or any of its Subsidiaries, (iv) sales, leases,
transfers and other dispositions of Foreign Assets by the Borrower or any of its
Subsidiaries to the Borrower or any of its Subsidiaries, and (v) in addition to
the sales permitted in clauses (i), (ii), (iii) and (iv) above, sales of assets
for fair value, provided that in the case of the sale of any asset pursuant to
this clause (v) in a single transaction or a series of related transactions in
an aggregate amount exceeding $20,000,000, the fair value of such asset shall
have been determined in good faith by the Board of Directors of the Borrower.
     (d) [RESERVED.]
     (e) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its or their Subsidiaries to declare or pay dividends or other distributions in

22



--------------------------------------------------------------------------------



 



respect of its equity interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) any agreement or instrument evidencing Debt existing on
the date hereof and (ii) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower.
     (f) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by GAAP.
     (g) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of the business of the Borrower and
its Subsidiaries considered as a whole as carried on at the date hereof.
          SECTION 5.03. Financial Covenants. So long as any Loan shall remain
unpaid, the Borrower will:
     (a) Debt/EBITDA Ratio. Maintain a ratio of Consolidated Debt to
Consolidated EBITDA for the period of twelve months most recently ended on or
prior to the last day of each fiscal quarter of not greater than 3.50 : 1.00;
provided, however, the $381.8 million senior notes due October 1, 2009 to be
repaid by the Borrower shall be excluded from the calculation of Consolidated
Debt for all reporting periods prior to October 1, 2009.
     (b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA for
the period of four quarters most recently ended to cash interest payable on, and
amortization of debt discount in respect of, all Debt during such period, by the
Borrower and its Subsidiaries of not less than 3.50 : 1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Loan or make any other payment of fees or other amounts payable under this
Agreement or any Term Note within four Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its corporate officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 15 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or
     (d) (i)(A) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt pursuant to the Existing Credit
Agreement when and as the same shall become due and payable, or (B) any other
event or condition occurs, that results in an Event of Default (as such term is
defined in the Existing Credit Agreement) under the Existing Credit Agreement;
or (ii) the Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that

23



--------------------------------------------------------------------------------



 



is outstanding in a principal amount of at least $25,000,000 in the aggregate at
any one time (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
     (e) The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $25,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy or policies of insurance between
the defendant and the insurer(s) covering payment thereof, subject to any
deductibles on self-insured retentions applicable to such insurance, and
(ii) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or order; or
     (g) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 20% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing before or after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason to constitute a majority of
the board of directors of the Borrower; or
     (h) The Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $25,000,000 in the aggregate as a result of the
occurrence of any ERISA Event.
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, (i) terminate the
Commitments and thereupon the Commitments shall forthwith terminate and
(ii) declare the Loans, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts shall become and be forthwith due and

24



--------------------------------------------------------------------------------



 



payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (A) the obligation of each
Lender to make Loans shall automatically be terminated and (B) the Loans, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
ARTICLE VII
[RESERVED]
ARTICLE VIII
THE AGENT
               SECTION 8.01. Authorization and Action. Each Lender hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement as are delegated to
the Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Term Notes), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Term Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.
               SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Agent: (i) may treat
the Lender that made any Loan as the holder of the Debt resulting therefrom
until the Agent receives and accepts an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or to inspect the property (including the books and records) of the
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier or telegram) believed by it to be genuine and signed or sent by
the proper party or parties.
               SECTION 8.03. KeyBank and Affiliates. With respect to its
Commitments, the Loans made by it and the Term Notes issued to it, KeyBank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include KeyBank in its
individual capacity. KeyBank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if KeyBank were not
the Agent and without any duty to account therefor to the Lenders. The Agent
shall have no duty to disclose information obtained or received by it or any of
its affiliates relating to the Borrower or its Subsidiaries to the extent such
information was obtained or received in any capacity other than as Agent.

25



--------------------------------------------------------------------------------



 



               SECTION 8.04. Lender Credit Decision. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
               SECTION 8.05. Indemnification. The Lenders agree to indemnify the
Agent and its directors, officers, employees and agents (to the extent not
promptly reimbursed by the Borrower), ratably according to the respective
principal amounts of the Term Notes then held by each of them (or if no Term
Notes are at the time outstanding or if any Term Notes are held by Persons which
are not Lenders, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent and its directors, officers, employees and agents in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by the Agent and its directors,
officers, employees, agents and advisors under this Agreement or any of the
other Loan Documents, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Agent’s (or its
directors’, officers’, employees’, agents’ or advisors’) gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including, without limitation, fees and expenses of
counsel) incurred by the Agent and its directors, officers, employees and agents
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any of the other Loan Documents, to
the extent that the Agent and its directors, officers, employees and agents is
not reimbursed for such expenses by the Borrower. The failure of any Lender to
reimburse the Agent and its directors, officers, employees and agents promptly
upon demand for its ratable share of any amount required to be paid by the
Lender to the Agent and its directors, officers, employees, agents and advisors
as provided herein shall not relieve any other Lender of its obligation
hereunder, to reimburse the Agent and its directors, officers, employees and
agents for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse the Agent and its directors,
officers, employees and agents for such Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of any Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Term Notes.
               SECTION 8.06. Successor Agent. The Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrower and may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the consent of the Borrower, which consent shall not be
unreasonably withheld and shall not be required if any Event of Default has
occurred and is continuing. If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within
30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
               SECTION 8.07. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
on the signature pages hereof (other than the Agent) has any liability hereunder
other than in its capacity as a Lender.

26



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
               SECTION 9.01. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or the Term Notes shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each affected Lender,
do any of the following: (a) waive any of the conditions specified in
Section 3.01, (b) reduce the principal of, or interest on, the Loans or any fees
or other amounts payable hereunder, (c) postpone any date fixed for any payment
of principal of, or interest on, the Loans or any fees or other amounts payable
hereunder, (d) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, (e) amend
this Section 9.01 or (i) amend or waive any provision of this Agreement in any
manner that would adversely affect such Lender’s right to receive its ratable
share of any payment made or proceeds distributed to which it is entitled under
the Loan Documents; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Term Note.
               SECTION 9.02. Notices, Etc. (a) All notices and other
communications provided for hereunder shall be either (a) in writing (including
facsimile or telegraphic communication) and mailed, faxed, telegraphed or
delivered or (y) as and to the extent set forth in Section 9.02(c) and in the
proviso to this Section 9.02(a), if to the Borrower, at 29400 Lakeland Blvd.,
Wickliffe, Ohio 44092-2298, Attention: Treasurer (with a copy to the Borrower’s
legal division at the same address); if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at 127 Public Square, Cleveland, Ohio 44114, Attention: Kathy Koenig;
or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(h)(i), (ii) or (iv) shall be delivered
to the Agent as specified in Section 9.02(c). All such notices and
communications shall, when mailed, faxed, telegraphed or e-mailed, be effective
when deposited in the mails, faxed, delivered to the telegraph company or
confirmed by e-mail, respectively, except that notices and communications to the
Agent pursuant to Article II, III or VIII shall not be effective until received
by the Agent. Delivery by facsimile or e-mail of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Term Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
               (b) So long as KeyBank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(h)(i), (ii) and
(iv) shall be delivered to the Agent in an electronic medium in a format
reasonably acceptable to the Agent and the Lenders by facsimile at
(216) 370-6113 and by e-mail at Kathy_Koenig@keybank.com. The Borrower agrees
that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Term Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on SyndTrack or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
               (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by e-mail or facsimile. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by

27



--------------------------------------------------------------------------------



 



electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
               SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Term Note shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
               SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay
on demand all reasonable, out-of-pocket costs and expenses of only the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Term Notes and the other
documents to be delivered hereunder, including, without limitation, (A) all due
diligence, syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all costs and expenses of the Agent and each of the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Term Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).
               (b) The Borrower agrees to indemnify and hold harmless the Agent
and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Term Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loans,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, equityholders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Term Notes, this Agreement, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loans.
               (c) If any payment of principal of, or Conversion of, any
Eurodollar Rate Loan is made by the Borrower to or for the account of a Lender
(i) other than on the last day of the Interest Period for such Loan, as a result
of a payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration
of the maturity of the Term Notes pursuant to Section 6.01 or for any other
reason, or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Loan upon an assignment of rights and obligations under
this Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a) or (ii) as a result of a payment or Conversion
pursuant to Section 2.08, 2.10 or 2.12, the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Loan.
               (d) Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Term Notes.

28



--------------------------------------------------------------------------------



 



               SECTION 9.05. Right of Set-off. Upon either (a) the occurrence
and during the continuance of any Event of Default under Section 6.01(a) or 6.01
(e) or (b) (i) the occurrence and during the continuance of any other Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Loans due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Term Note
held by such Lender, whether or not such Lender shall have made any demand under
this Agreement or such Term Note and although such obligations may be unmatured.
Each Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
               SECTION 9.06. Binding Effect. This Agreement shall become
effective (other than Section 2.01, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that no Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders.
               SECTION 9.07. Assignments and Participations. (a) Each Lender may
and, if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.11 or 2.14) upon at least five Business Days’ notice to such Lender
and the Agent, will assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, the Loans
owing to it, and the Term Note or Term Notes held by it); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under and in respect of the Facility,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Loans of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof unless, in each case, the Borrower and the Agent agree, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Borrower pursuant to this Section 9.07(a) shall be
arranged by the Borrower after consultation with the Agent and shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to this Section 9.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Loans owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement, and
(vi) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Term Note subject to such assignment and a processing and
recordation fee of $3,500 payable by the parties to each such assignment,
provided, however, that in the case of each assignment made as a result of a
demand by the Borrower, such recordation fee shall be payable by the Borrower
except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender, and (vii) any Lender may, without the approval of the
Borrower and the Agent, assign all or a portion of its rights to any of its
Affiliates. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.11, 2.14 and 9.04
to the extent any claim thereunder relates to an event arising prior such
assignment) and be released from its obligations under this Agreement (and, in
the case of an

29



--------------------------------------------------------------------------------



 



Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
               (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
               (c) Upon its receipt of an Assignment and Acceptance executed by
an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with any Term Note or Term Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
               (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and principal amount of the Loans owing to, each Lender from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
               (e) Each Lender may sell participations to one or more banks or
other entities (other than the Borrower or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, the Loans owing to it and any Term Note or Term Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Term Note for all purposes
of this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Term Note, or any consent to
any departure by the Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Term Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Term Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.
               (f) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree

30



--------------------------------------------------------------------------------



 



to preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender.
               (g) Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Loans owing to it and any Term Note or Term Notes held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.
               SECTION 9.08. Confidentiality. Neither the Agent nor any Lender
shall disclose any Confidential Information to any other Person without the
written consent of the Borrower, other than (a) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and, as
contemplated by Section 9.07(f), to actual or prospective Eligible Assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process and (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking.
               SECTION 9.09. Governing Law. This Agreement and the Term Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York.
               SECTION 9.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
               SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Term Notes, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby agrees that service of process in any
such action or proceeding brought in the any such New York State court or in
such federal court may be made upon the Borrower at its address set forth in
Section 9.02 and the Borrower hereby irrevocably appoints the Borrower its
authorized agent to accept such service of process, and agrees that the failure
of the Borrower to give any notice of any such service shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon. The Borrower hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 9.02. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Term Notes in the courts of any
jurisdiction.
               (b) Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Term
Notes in any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
               SECTION 9.12. [RESERVED.]
               SECTION 9.13. [RESERVED.]
               SECTION 9.14. Patriot Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it

31



--------------------------------------------------------------------------------



 



is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.
               SECTION 9.15. Waiver of Jury Trial. The Borrower, the Agent and
the Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Term Notes or the actions of
the Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

32



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            THE LUBRIZOL CORPORATION
      By   /s/ Charles P. Cooley         Name:   Charles P. Cooley       
Title:   Senior Vice President, Treasurer
and Chief Financial Officer   

            By   /s/ Greg D. Taylor         Name:   Greg D. Taylor       
Title:   Vice President Planning, Development
and Communications     





--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
        as Agent
      By   /s/ Brian P. Fox         Name:   Brian P. Fox        Title:  
Assistant Vice President   





--------------------------------------------------------------------------------



 



         

            PNC Bank, National Association
      By   /s/ Joseph G. Moran       Name:   Joseph G. Moran      Title:  
Senior Vice President   





--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Bank
      By   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory   





--------------------------------------------------------------------------------



 



         

            The Northern Trust Company
      By   /s/ Jeffrey P. Sullivan       Name:   Jeffrey P. Sullivan     
Title:   Vice President   





--------------------------------------------------------------------------------



 



         

            Wells Fargo Bank, N.A.
      By   /s/ Steven Buehler       Name:   Steven Buehler      Title:   Senior
Relationship Manager   





--------------------------------------------------------------------------------



 



         

            U.S. Bank National Association
      By   /s/ Kenneth R. Fieler       Name:   Kenneth Fieler      Title:  
Assistant Vice President   





--------------------------------------------------------------------------------



 



         

            Fifth Third Bank
      By   /s/ Roy C. Lanctot       Name:   Roy C. Lanctot      Title:   Vice
President     





--------------------------------------------------------------------------------



 



SCHEDULE I
THE LUBRIZOL CORPORATION
THREE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

              Name of Initial Lender   Commitment   Domestic Lending Office  
Eurodollar Lending Office
KeyBank National Association
  US $ 25,000,000  
[                    ]
 
[                    ]
 
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]
 
           
PNC Bank, National Association
  US $ 25,000,000  
[                    ]
 
[                    ]
 
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]
 
           
Bank of Tokyo – Mitsubishi
  US $ 20,000,000  
[                    ]
 
[                    ]
 
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]
 
           
The Northern Trust Company
  US $ 20,000,000  
[                    ]
 
[                    ]
 
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]
 
           
FirstMerit Bank, N.A.
  US $ 15,000,000  
[                    ]
 
[                    ]
 
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]
 
           
Wells Fargo Bank, National
  US $ 15,000,000  
[                    ]
 
[                    ]
Association
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]





--------------------------------------------------------------------------------



 



              Name of Initial Lender   Commitment   Domestic Lending Office  
Eurodollar Lending Office
US Bank, National Association
  US $ 20,000,000  
[                    ]
 
[                    ]
 
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]
 
           
Fifth Third Bank
  US $ 10,000,000  
[                    ]
 
[                    ]
 
     
[                    ]
 
[                    ]
 
      Attn: [                    ]   Attn: [                    ]
 
      T: [                    ]   T: [                    ]
 
      F: [                    ]   F: [                    ]

